3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal matters 
This action is in response to papers filed 10/8/2021.
Claim 22 has been amended.
Claims 39-43 have been added by amendment.
Applicant’s election without traverse of group I, claims 22-28, CIITA, ERAP2 and HLA-F genes and ipilimumab (MDX-010, MDX-101) in the reply filed on 9/27/2019is acknowledged.
Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2019.
Claims 22-28, 35, 39-43 are being examined.
The previous objection to the claim with respect to acronyms has been withdrawn in view of the amendment.  
Priority
The instant application was filed 05/17/2018 is a continuation of PCT/US2016/062807 , filed 11/18/2016 claims priority from provisional application 62257299, filed 11/19/2015;  provisional application 62259520, filed 11/24/2015;and provisional application 62259477, filed 11/24/2015.
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62257299, filed 11/19/2015;  provisional application 62259520, filed 11/24/2015;and provisional application 62259477, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. New claim 43 requires analysis of microsatellite instability.  The provisional application do not recite, “microsatellite” or provide other implicit support for this amendment.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 w is being considered by the examiner.  The reference is marked through as the reference provided is not the reference cited.

Improper Markush Group
Claims 22-28, 35, 39-43 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a method in which the presence or absence of a mutation of a gene is used to select treatments for a cancer.
	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different gene or portion of genes.  Each gene or portion of a genet could be detected is itself located in a separate region of the genome and has its own structure.  The nature of genes or portions of 

Response to Arguments
The response traverses the rejection asserting the response indications in response to Ex Parte Ran and Ex Parte Narva the decisions are not precedential.  This argument has been thoroughly reviewed but is not considered persuasive as the response stated:
The response traverses the rejection asserting the claims in view of ex parte Ren as PTAB asserted the siRNA have the same function.  This argument has been thoroughly reviewed but is not considered persuasive as the instant case the recited genes have different functions for example CIITA function is “  Essential for transcriptional activity of the HLA class II promoter; activation is via the proximal promoter. No DNA binding of in vitro translated CIITA was detected. May act in a coactivator-like fashion through protein-protein interactions by contacting factors binding to the proximal MHC class II promoter, to elements of the transcription machinery, or both. Alternatively it may activate HLA class II transcription by modifying proteins that bind to the MHC class II promoter. Also mediates enhanced MHC class I transcription; the promoter element requirements for CIITA-mediated transcription are distinct from those of constitutive MHC class I transcription, and CIITA can functionally replace TAF1 at these genes. Activates CD74 transcription (PubMed:32855215). Exhibits intrinsic GTP-stimulated acetyltransferase activity. Exhibits serine/threonine protein kinase activity: can phosphorylate the TFIID component TAF7, the RAP74 subunit of the general transcription factor TFIIF, histone H2B at 'Ser-37' and other histones (in vitro). Has antiviral activity against Ebola virus and coronaviruses, including SARS-CoV-2. Induces resistance by up-regulation of the p41 isoform of CD74, which blocks cathepsin-mediated cleavage of viral glycoproteins, thereby preventing viral fusion (UniProtKB - P33076 (C2TA_HUMAN)https://www.uniprot.org/uniprot/P33076, 4/2/2021).  While HLAF is a membrane protein and functions, “Non-classical major histocompatibility class Ib molecule postulated to play a role in immune surveillance, immune tolerance and inflammation. Functions in two forms, as a heterotrimeric complex with B2M/beta-2 microglobulin and a peptide (peptide-bound HLA-F-B2M) and as an open conformer (OC) devoid of peptide and B2M (peptide-free OC). In complex with B2M, presents non-canonical self-peptides carrying post-translational modifications, particularly phosphorylated self-peptides. Peptide-bound HLA-F-B2M acts as a ligand for LILRB1 inhibitory receptor, a major player in maternal-fetal tolerance. Peptide-free OC acts as a ligand for KIR3DS1 and KIR3DL2 receptors (PubMed:28636952). Upon interaction with activating KIR3DS1 receptor on NK cells, triggers NK cell degranulation and anti-viral cytokine production (PubMed:27455421). Through interaction with KIR3DL2 receptor, inhibits NK and T cell effector functions 
The response provides arguments with respect to the PTAB decision in Ex parte Narva.  Again this decision is not precedential.  The instant claims/specification have a different fact pattern and the genes/proteins have different functions as detailed above.  
The response continues by asserting the response provides no evidence the recited genes have different function in response to arguments with respect to In re Harnisch and In re Jones.  These arguments are not persuasive as the instant genes/proteins have different functions as evidenced by the arguments to Ex parte Ren (above).  
The response continues by noting the representatives interpretation of the In re Harnisch.  
The response continues by contradicting the previous argument that the action did not demonstrate the genes have different functions and asserting this is the crux of the rejections arguments.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection states the claimed genes do not have a structural similarity as they have different nucleotide sequences and it is clear from their very nature or from the prior art that all of them possess this property. The response continues by asserting the recited genes have the same function as presenting MHC.  This argument has been thoroughly reviewed but this is not persuasive as it does not demonstrate the sequences have a structural similarity and it is clear from their very nature or from the prior art that all of them possess this property, which is different from a function.

The response continues by asserting Leon (National Cancer Institute) provides evidence the Major Histocompatibility Complex, Class I (e.g., HLA-A, B, C, and G) Beta-2-Microglobulin (e.g., B2M), Endoplasmic Reticulum Aminopeptidase 1 (e.g., ERAP 1, ERAP 2), and Transporter 1, ATP Binding Cassette Subfamily B Members (e.g. TAP 1, TAP 2).  This argument has been thoroughly reviewed but is not considered persuasive as the claims also include CIIT, PDIA3, NLRC5 and TAPBP.  Further the response has not provided the Leon reference.  Thus these are considered arguments of counsel not substantiated by evidence.  
First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant." 
This rejection can be overcome by amending the independent to require the elected combination and presenting the other members in a dependent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 22-28, 35, 39-43  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 22 has been amended to recite, “determining whether any of the test genes harbors a mutation that increases the likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor.”  Thus the claim encompass any mutation in the recited genes that increases the likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor.  Thus the claim encompasses a genus of mutations in the recited genes.
Further dependent claim 35, requires, “(2) determining whether any of the test genes harbors a mutation that produces abolished or reduced activity of said gene indicating an increased  likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor.”  Thus knowledge of mutations associated with reduced or 
 	As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that the claims encompass detecting any portion of any of the genes recited in HLA-A, HLA-B, HLA-C, HLA-E, HLA-F, HLA-G, B2M, CIITA, ERAP1, ERAP2, NLRC5, PDIA3, TAP1, TAP2 and TAPBP.
	Further the claims encompass any mutation genes harbors a mutation that produces abolished or reduced activity of said gene indicating an increased  likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor in any HLA-A, HLA-B, HLA-C, HLA-E, HLA-F, HLA-G, B2M, CIITA, ERAP1, ERAP2, NLRC5, PDIA3, TAP1, TAP2 and TAPBP.
The claims encompass any human cancer.
The specification states, “[0024] As used in this disclosure, "mutation" refers to a variation in a patient's gene sequence from the expected (or a reference) gene sequence, wherein such variation is known or predicted to reduce or abolish the normal activity of the gene.”  
The specification does not teach the sequence of any of the recited genes.  The specification in table 1 references MCBI gene ID, chromosomal location and MIM (this appears to be incorporation by reference, detailed below).
	Table 2 provides a list of immune check point inhibitors.
The specification in table 3 references MCBI gene ID, chromosomal location and MIM (this appears to be incorporation by reference, detailed below).
The specification in table 4  and E appears provides approximately 40 mutations in 8 genes.  The table provides mutations, but does not explicitly provide the sequences or a specific context of the mutations or identify them as mutation genes harbors a mutation that produces abolished or reduced activity of said gene indicating an increased  likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor. Further the mutations of CIITA and ERAP2 are identified as suspected deleterious.  
Further the specification teaches the mutations are cancer dependent:
[00104] Between 10% and 30% of tumors, depending on tissue and subtype, carried a mutation in at least one APM gene (Table G). Although overall mutation rates 
The claims encompass any mutation in any of the recited genes which increases the likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor in any cancer sample or cancer cell derived sample.  
The teachings of the specification are limited to approximately 40 mutations from 8 of the 15 genes recited in humans.  The specification provides no mutations from HLA-A, HLA-B, HLA-C, HLA-E, HLA-F, HLA-G.  
Thus as the claims and specification  has not provide the sequence of genes or mutation genes harbors a mutation that produces abolished or reduced activity of said gene indicating an increased  likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor the claims lack adequate written description.  Further the specification does not identify any mutations by the specific method outlined in claims 36-38
Further Snyder (The New England Journal of Medicine (2014) volume 371, pages 2189-2199)teaches, “Our data show that exonic missense mutations in general confer increased MHC class I binding (Fig. S5A and S5B in the Supplementary Appendix)”  Thus the art demonstrates missense mutations increase function not reduce or abolish.
Response to Arguments
The response traverses the rejection by reviewing the amendment and what the representative views as pertinent case law.  This is noted.
The response continues by asserting contrary to the fact pattern of Alonso there is evidence of record between microsatellite instability and immune check point inhibitors.  This argument has been thoroughly reviewed but is not considered persuasive as mutations in the recited genes is different a mutation that produces abolished or reduced activity of said gene indicating an increased  likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor.  Further while the Le reference is cited in the specification it is not of record in the instant application, further it is post-filing art relative to the priority of the instant application..       Thus this is again arguments without evidence.  
MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant." 
The response further asserts the specification teaches a strong correlation between APM deficient mutations  and cites paragraph  0132-0133, 0139-0140 of the specification.  It is noted the specification as originally filed ends with 0108.  The teachings of the PGPUB 0132 is with respect 64 malignant melanoma patients of which 
Paragraph 0140 states, “the same process may also increase the likelihood of mutations in APM genes.”  Thus the specification merely indicates the mutations identified by microsatellite instability may increase mutations in APM genes, but this does not identify the mutations or indicate the mutations reduce or abolish activity or are correlated with response to checkpoint inhibitors.  
The response further asserts the instant claims are drawn to a class of known genes in APM.  This argument has been thoroughly reviewed but is not considered persuasive as there is no specific evidence of record demonstrating the genes are APM genes or identifying a representative number or characteristic features that allow identifying a mutation that produces abolished or reduced activity of said gene indicating an increased  likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor.

The response continues by asserting paragraph 0024 teaches mutations including missense, truncating, frameshift and splicing mutations,.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not limited to this, but also encompass mutations in any region of the gene which encompass promoters, enhancers, etc.  Further there is no evidence all missense, truncating, frameshift and splicing mutations in every known human cancer abolishes or reduces activity and is correlated with response to checkpoint inhibitors.  
The response traverses the rejection asserting that tables 1 and 3 reference gene ID # and that allows one of skill in the art to access the sequences.  This argument has been thoroughly reviewed but is not considered persuasive as the claim requires, “determining whether any of the test genes harbors a mutation that increases the likelihood of resistance to a treatment regimen comprising an immune checkpoint inhibitor.”  Merely providing a sequences does not demonstrate possession of any mutation which may be correlated with resistance to an immune checkpoint inhibitor.  
The response further points to paragraph 0034 which states, “Other biochemical causes may also result in abolished or reduced activity of a gene, including abolished or reduced expression of the RNA transcript encoded by such gene or reduced expression of the protein encoded by such RNA.”  This argument has been thoroughly reviewed but 
The response further asserts the specification further teaches you can analyze protein expression or mRNA expression.  This argument has been thoroughly reviewed but is not considered persuasive as this does not allow for every known human cancer abolishes or reduces activity and is correlated with response to checkpoint inhibitors based solely on genomic sequencing. 
The response continues by asserting that applicant has met the written description requirement as it provides in Table 4 and Table E, 40 mutations in 8 genes.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not limited to 8 genes, 15 genes and is not limited to the 40 mutations.  Further the specification does not teach any mutations in HLA-A, HLA-B, HLA-C, HLA-E, HLA-F, HLA-G.  Finally, the specification identifies 23 of the mutations provided as “suspected deleterious,”  which is at best unclear if they meet the functional limitations of the claims.  
The response on the bottom of page 10 provides arguments, “The claims are not limited to specific mutations. A comparison of the scope of the claims with the scope of the description where the frequency and type of APM mutations are characterized would demonstrate to one of ordinary skill in that the Applicant was in possession of the claimed invention.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims require the analysis of a single cancer cell.  Thus the frequency of a mutation across subjects or tumors is not consistent with the claims.  

The response asserts they searched the data of Snyder in example 2 and it discloses a mutation in HLA-F.  This argument has been thoroughly reviewed but is not considered persuasive as while the specification references Snyder it does not disclose the data.
Further Snyder (The New England Journal of Medicine (2014) volume 371, pages 2189-2199)teaches, “Our data show that exonic missense mutations in general confer increased MHC class I binding (Fig. S5A and S5B in the Supplementary Appendix)”  Thus the art demonstrates missense mutations increase function not reduce or abolish.
Thus the rejection as modified is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-28, 35, 39-43  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 has been amended to recite, “selected from the group consisting of.”  The claim las later been amended to provide an “and” between “ERAP1” and ERAP2.  The claim further has an "and" after TAP2.  Thus the metes and bounds are unclear what is required of the Markush group.  It is unclear if the Markush group is from HLA-A to ERAP1, ERAP2 to TAP2, or TAPBP, or requires some combination of the recited genes.  Further reviewing and searching of the specification did not reveal explicit support for the different Markush groups or groupings as amended.
Further claim 22 has been amended to recite, “that produces abolished or reduced activity of said gene.  The metes and bounds are unclear as to what reduced or abolished activity is relative to. Further it is unclear what activity is required to be reduced  or abolished.  Lokki (immunogenetics) (1991) volume 34, pages 242-246) teaches different HLA haplotypes have different hemolytic activity.  Thus it is unclear if the claim requires hemolytic activity (which is not supported by specification) or some other activity.  Further it is unclear if the reduction or abolishing is relative to those with a specific haplotype or some other standard.
Claims 23-28, 35 and 39-43 are rejected as they depend from claim 22.

The metes and bounds of claim 42 are unclear as it depends from claim 22 which requires (3) (a) administering a treatment regimen for said cancer comprising an immune checkpoint inhibitor to a patient in whose sample no test gene is determined in (2) to have said mutation or (3) (b) administering a treatment regimen for said cancer not comprising an immune checkpoint inhibitor to a patient in whose sample at least one test gene is determined in (2) to have said mutation.  Thus it is unclear which 3(a) and 3(b) are required in view of different requirements between claim 22 and 43.
Response to Arguments
 This is a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, 28, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (The New England Journal of Medicine (2014) volume 371, pages 2189-2199 and supp),  Sigalotti (Pharmacology & Therapeutics (2014) volume 142, pages 339-350), Ramsay (British Journal of Hematology (2013) volume 162, pages 313-325), Burkur (Seminars in Cancer biology (2012) volume 22, pages 350-358), Grandis (Clinicalncer Research (2000) volume 6, pages 2794-2802).
Snyder teaches examination of the genetic basis for clinical response to CTLA-4 blockade in melanoma (title).  Synder teaches, “ we conducted whole-exome sequencing of DNA from tumors and matched normal blood from 25 ipilimumab-treated patients. A validation set included an additional 39 patients, of whom 5 were treated with tremelimumab. Primary tumor samples and matched normal peripheral- blood specimens were obtained after the patients had provided written informed consent. DNA was extracted, and exon capture was performed with the use of the SureSelect Human All Exon 50-Mb kit (Agilent Technologies).” (2190, 1st column, bottom). Snyder teaches a mutation in HLA-F (page 485 supplemental appendix ), ERAP2 (page 521 supplemental appendix), CIITA (522 supplemental appendix).
Snyder states, “although a high mutational load is associated with a benefit from immune checkpoint abrogation, this factor alone is not sufficient to impart clinical benefit."
Snyder teaches, “Our use of whole-exome sequencing to identify a genetic basis associated with a benefit from CTLA-4 blockade provides proof of principle that tumor genomics can inform responses to immunotherapy. For the field of cancer genetics, st column).  
Snyder is supplemental figure 5 teaches determination of affinity of wildtype and mutant HLA-A, HLA-B, and HLA-C.  Snyder teaches determination of expression. 
While Snyder teaches the detection of mutations, expression and activity in the recited genes, and suggests the use of genetic load to determine response to immune check point inhibitors, Snyder does not specifically teach using the presence or absence of mutations in CIITA, ERAP2 and HLA-F to determine to use immune check point inhibitors.
However, Sigalotti teaches a review including mechanisms which may be responsible for differential effectiveness of immune checkpoint blockade (abstract).  Sigalotti teaches, “As a consequence, a fully functional APM is mandatory for exposure of HLA class I molecules on the cell surface, and any defect in APM causes reduced or absent expression of HLA class I antigens on the cell membrane, preventing the recognition of cells by the adaptive cellular immune response (Bukur et al., 2012). Besides the first signal provided by the engagement of HLA class I/peptide complex with antigen-specific TCR, additional stimulatory signals are required for the CTL to be activated and deliver its cytotoxic activity (Fig. 1)” (page 341, 2nd column top). Sigalotti teaches CIITA and ERAP2 are part of the APM (figure 1 and 345, 1st column).
Ramsay teaches, “CIITA was shown to be a promiscuous partner with various in-frame gene fusions that impact on patient survival. Functional consequences of CIITA gene fusions were down-regulation of surface human leucocyte antigen (HLA) class-II expression and over-expression of PD-L1 and PD-L2. This study highlights multiple T-nd column, top)
Burkur provides a review of classical and non-classical HLA antigens in human cancers.  Burkur teaches, “HLA-F is physiologically expressed only on the surface of B cells, monocytes and in vivo on extravillous trophoblasts, while constitutive HLA-F expression was mainly found in the cytoplasma of B and T lymphocytes, NK cells and monocytes. Upon activation of these immune cells HLA-F expression is upregulated at the cell surface. HLA-F has been shown to bind to the inhibitory ILT-2 and ILT-4 receptors suggesting a potential role of HLA-F in regulating immune cell function [83,84].” (354, bottom first column, top of second). Burkur teaches, “HLA-F expression appears of clinical significance and has been shown to be directly associated with a poor survival in patients with non-small cell lung cancer [94].” (page 355, 1st column, top).
Grandis teaches, “ Loss of HLA antigen expression is considered to be one of the mechanisms whereby tumor cells escape immune surveillance. Many human tumors appear to lose expression of one or more HLA alleles. In most cases, the loss is restricted to a single HLA-A or HLA-B allele and rarely involves a total loss of HLA class I expression. We found that 50% of SCCHN tumors demonstrated HLA allelic loss that was highly correlated with loss of HLA expression in the normal mucosa harvested from
nd column, last full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims do whole exome sequencing of a tumor sample and examine mutations in ERAP2, CIITA and HLA-F to determine if the tumor has mutated APM machinery and HLA-F and treating subjects with mutated CIITA, loss of HLA-A, or b2 microglobulin  with a treatment other than checkpoint inhibitors.  The artisan would be motivated as the art suggests high mutations load is not sufficient to impart clinical benefit.  Further the artisan would be motivated as the art suggests alteration in APM and specifically CIITA alter sensitivity to immune checkpoint inhibitors.  The artisan would have a reasonable expectation of success as the artisan is using known methods to detect mutations in known genes and treat with known treatments.
With regards to claim 23, Snyder teaches melanoma.  
With regards to claim 24,  Snyder teaches ipilimumab-treated (page 2190, 1st column).
With regards to claim 25, the APM machinery and HLAs as disclosed in the prior  art is less than 100 genes. It is noted the claim number in the panel of genes, but does not limit the number of genes assayed.
With regards to claim 35, Ramsay teaches, “CIITA was shown to be a promiscuous partner with various in-frame gene fusions that impact on patient survival. Functional consequences of CIITA gene fusions were down-regulation of surface human leucocyte antigen (HLA) class-II expression and over-expression of PD-L1 and nd column, top)
With regards to claims 39, Snyder teaches determining RNA levels (s8).
With regards to claim 40, Grandis teaches determining protein levels (page 2795, 2nd column). 
With regards to claim 42, Snyder teaches sequencing.
Response to Arguments
The response begins traversing the rejection by asserting, “the Examiner quotes Snyder (without explanation) ostensibly to argue that Snyder's disclosure is consistent with Applicant's invention. The quote reads, "although a high mutational load is associated with a benefit from immune checkpoint abrogation, this factor alone is not sufficient to impart clinical benefit." NFOA, pg. 18. Applicant respectfully submits that the Examiner either has misread the quote and/or the quote does nothing to remediate the deficiency in Snyder. Assuming it is a misread, "benefit from immune checkpoint abrogation" is equivalent in meaning to the phrase "benefit from CTLA-4 blockade via ipilimumab or tremelimumab treatment."  This argument has been thoroughly reviewed but is not considered persuasive as it concedes that high mutational alone is not  sufficient to impart clinical benefit from CTLA4 blockade.  Further, Snyder teaches, “Our use of whole-exome sequencing to identify a genetic basis associated with a benefit from CTLA-4 blockade provides proof of principle that tumor genomics can inform st column).  
	The response continues by citing Van Allen which states the non-synonymous mutation load is significantly associated with clinical benefit.  This argument has been thoroughly reviewed but is not considered persuasive as Snyder states, “although a high mutational load is associated with a benefit from immune checkpoint abrogation, this factor alone is not sufficient to impart clinical benefit."  Thus Snyder clearly teaches that tumor mutation burden. “alone is not sufficient to impart clinical benefit.”  Thus Snyder teaches there are other things to consider.  
The response continues by asserting, “The Examiner merely states that "the cited art demonstrates mutations in CIITA, ERAP2, HLA-F were known and CIITA mutations were specifically envisioned to play a role in co-opting immune cell response to cancer." NFOA, pg. 19. The Examiner's statement above is offered without cited support or explanation.”  This argument has been thoroughly reviewed but is not considered persuasive in view of the teachings of Sigalotti, Ramsay and Burkur. Further the art of Ramsay specifically teaches, “CIITA was shown to be a promiscuous partner with various in-frame gene fusions that impact on patient survival.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The response continues arguing that Snyder does not teach a correlation between mutation load and neooptitiope presence in patients with longer term benefit.  This argument has been thoroughly reviewed but is not considered persuasive as the claims require no correlation with response or long term benefit.  
The response further asserts that Snyder’s teachings teach away.  This
argument has been thoroughly reviewed but is not considered persuasive as Snyder teaches mutations and Snyder teaches, “although a high mutational load is associated with a benefit from immune checkpoint abrogation, this factor alone is not sufficient to impart clinical benefit”(page 2197, bottom first column, top of 2nd).”  Thus Snyder does not discredit to teach way but suggests that high mutational load is alone is not sufficient to impart clinical benefit.  
Thus the rejection is maintained.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (The New England Journal of Medicine (2014) volume 371, pages 2189-2199),  Sigalotti (Pharmacology & Therapeutics (2014) volume 142, pages 339-350), Ramsay (British Journal of Hematology (2013) volume 162, pages 313-325), Grandis (Clinicalncer Research (2000) volume 6, pages 2794-2802) and Burkur (Seminars in Cancer biology (2012) volume 22, pages 350-358) as applied to claims 22-25 and 28, 35, 39, 41-42 above, and further in view of Clark (Nature Biotechnology (2011) volume 29, pages 908-915 and supplemental data)..

However, Clark teaches a comparison of commercial exome sequencing platforms including those by Agilent (abstract, 1st column, 908). Clark teaches methods of obtaining samples, enriching using adaptor and PCR (online methods ).  Clark teaches in supplemental figure 1 that Agilent, Illumina and Nimblegen provide for sequences of more than 100 nucleotides upstream and downstream of exons.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use one of the commercial kits to enrich by use of adapters or PCR to include at least 5 nucleotides upstream and downstream of the exons.  The artisan would be motivated to use commercially available methods as they are known to work and obviate the need to make and trouble shoot reagents from multiple source.  The artisan would have a reasonable expectation of success as the artisan is using known kits to perform their known function.
Response to Arguments
The response provides no arguments to the instant rejection.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (The New England Journal of Medicine (2014) volume 371, pages 2189-2199),  Sigalotti (Pharmacology & Therapeutics (2014) volume 142, pages 339-350), Ramsay (British Journal of Hematology (2013) volume 162, pages 313-325), Grandis (Clinicalncer Research (2000) volume 6, pages 2794-2802) and Burkur (Seminars in .
The teachings of Snyder,  Sigalotti, Ramsay, Grandis, and Burkur are set forth above.  While Snyder,  Sigalotti, Ramsay, Grandis, and Burkur r teaches SureSelect Human All Exon 50-Mb kit (Agilent Technologies),  the prior art does not explicitly teach cDNA or microsatellite instability as a determinant in immune checkpoint blockade.
However, Housseau teaches, “. A subset of colorectal cancer displayed high infiltration with activated CD8 + cytotoxic T lymphocyte (CTL) as well as activated Th1 cells characterized by IFNγ production and the Th1 transcription factor TBET. Parallel analysis of tumor genotypes revealed that virtually all of the tumors with this active Th1/CTL microenvironment had defects in mismatch repair, as evidenced by microsatellite instability (MSI).”(abstract) Housseau teaches, “We wondered whether this subset of tumors was MSI, given prior studies indicating lymphocyte infiltrations in such tumors ( 13–16 ). Indeed, analysis of microsatellites showed that nearly all of the tumors with the infiltrates were MSI. We therefore focused on differences between tumors harboring MSI versus microsatellite stability (MSS; Supplementary Table S1) for the in-depth analysis of the immune TME of colorectal cancer” (page 44, 2nd column.
Housseau teaches, “With these considerations in mind, we have undertaken a
comprehensive analysis of the immune microenvironment of colorectal cancer, using a combination of immunohistochemistry (IHC), laser capture microdissection combined with quantitative reverse transcription PCR (LCM/qRT-PCR), multiparameter flow cytometry (MFC), and functional analysis of purified tumor-infiltrating lymphocytes (TIL) 
checkpoint–related proteins in the microenvironment of MSI tumors, thus explaining a long-standing enigma and suggesting that immunotherapeutic interventions involving checkpoint blockade might be selectively effective in this important subset of cancers. On the basis of these findings, clinical trials have been initiated to test PD-1 blockade in patients with colorectal cancer identified as MSI.” (page 44, bottom 1st column to top of second).  	
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims determine genetic instability including RT_PCR on laser dissected samples and identify and treat tumors with genetic instability and mutations in the antigen presenting pathway genes that reduce or abolish activity of genes.  The artisan would be motivated as the prior art suggests that mutations in the recited genes and MSI are both indicative of response.  The artisan would have a reasonable expectation of success as the artisan is merely detecting MSI and mutations in known genes.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634